Citation Nr: 1422221	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral macular degeneration, detached retinae, retinal tears, or other acquired eye disorder.

2.  Entitlement to an initial schedular rating higher than 10 percent for sinusitis.

3.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active air service from September 1977 to September 1999.

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in, Louisville, Kentucky.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In February 2011, the Veteran reported that his sinusitis disability would interfere with obtaining employment.  Therefore, the Board has added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to service connection for a bilateral eye disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, sinusitis has been manifested by symptoms that approximate more than six non-incapacitating episodes per year of sinusitis characterized by a need for frequent antibiotic treatment, headaches, pain, and purulent discharge or crusting.  





CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but not higher, for sinusitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA's duty to notify the claimant was satisfied by a letter sent to the claimant in August 2009.  Although the letter addresses the elements of service connection, the letter also addresses disability ratings and effective dates.  The letter was sent prior to the April 2010 unfavorable decision by the RO.  

VA's duty to assist the Veteran in the development of the claim has also been met.  Service treatment records (STRs) and all pertinent VA records have been obtained and associated with the file.  Several VA examinations were conducted.  See 38 C.F.R. § 3.159(c) (4).  

When VA provides a medical examination or medical opinion, VA must ensure that the examination report or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports are adequate, as the examiners reviewed the pertinent medical history and considered the claimant's assertions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court considered all medical and lay evidence of record at the time of the original service connection application.  Id.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The sinus disability has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 6513.  Under that code, a 10 percent evaluation is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).

During the appeal period, VA examined the Veteran's sinuses three times, in December 2009, in February 2011, and in May 2011.  The Veteran has not alleged that the disability has increased in severity since.  

The December 2009 VA compensation examination report mentions a review of previous sinus treatment in June 2009, October 2008, August 2007, March 2005, July 2003, and a history of several treatments during active service.  The earlier medical reports reflect that the Veteran had been using a Flonase nasal inhaler twice daily since 2000.  These earlier reports are relevant because this is an appeal of an initial rating.  In Fenderson, all medical and lay evidence of record at the time of the original service connection application was relevant to the initial rating.  Fenderson, at page 126.  

According to the December 2009 VA compensation examination report, the Veteran reported attacks of sinusitis every three months with headaches and painful cheeks, but reportedly he denied any incapacitation due to these attacks.  The examiner noted that there was no evidence of bacterial rhinitis, granulatomous disease, rhinoscleroma, naris obstruction, tenderness, purulent discharge, or crusting.  The impression was chronic sinusitis due to allergens. 

A February 2011 VA compensation examination report reflects continued Flonase use.  The Veteran also took Sudafed and Tylenol; however, the examiner noted that these were for headaches.  The Veteran reported purulent discharge during periods of acute sinus infection.  The Veteran reportedly had seven upper respiratory infections in the recent 12 months.  The Veteran reported that he received allergy shots to control allergens.  The VA examiner noted that there was no evidence of bacterial rhinitis, granulatomous disease, rhinoscleroma, naris obstruction, tenderness, purulent discharge (even though the Veteran had clearly reported such), or crusting.  The impression was chronic sinusitis due to allergens. 

In a February 2011 written reply to the recent VA compensation examination report, the Veteran reported nine incapacitating episodes of sinusitis since June 2009.  He reported that in June 2009 he was seen by his private physician for sinusitis with yellow discharge.  He reported that Bactrim DS, mucinex D, Augmentin, and Avelox were prescribed, as well as injections of Depo-Medrol.  He reported that these sometimes caused periods of dizziness, for which he had to lie down.  He reported that he could not drive during periods of dizziness.  He submitted a private medical report that notes that surgery might become necessary.  He asserted that chronic sinusitis significantly restricted employment opportunities.

A May 2011 VA compensation examination report reflects recurrent sinusitis with evidence of three to four episodes within the past year.  Allergic rhinitis had also been found on three recent occasions and a viral syndrome had appeared once.  The Veteran and the examiner agreed that a history of purulent discharge was shown.  The Veteran reportedly again denied any period of incapacitation requiring bed rest and treatment by a physician.  The physician opined that the Veteran's report of 10 recent episodes treated with antibiotics appeared to be exaggerated, because he was examined four times for sinusitis and none of those reports showed active sinusitis.  

During the appeal period, the Veteran submitted numerous military treatment reports, as he continued to be seen at an Air Force Base medical facility.  A November 2000 treatment report notes sinus pain and upper teeth pain.  The nares were obstructed with red, swollen turbinates.  The report notes, "Obvious purulent discharge."  Post-nasal drip was also seen.  He was told to continue taking decongestants.  An August 2001 report notes recurrent sinusitis with a sinus infection for the recent several days.  There was bilateral ear pressure and pain, cough, and treatment with Allegra.  A February 2003 report notes treatment for persistent sinus infections and an 8-year history of infections with eye pressure and drainage.  The assessment was sinusitis refractory to initial antibiotics.  Additional reports contain evidence of similar symptoms.  

The lay statements in this case are competent evidence with regard to descriptions of symptoms of disease or disability or an injury.  38 C.F.R. § 3.159; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

The facts above reflect that throughout the appeal period, sinusitis has been manifested by symptoms that approximate more than six non-incapacitating episodes per year of sinusitis characterized by a need for frequent antibiotic treatment, headaches, pain, and purulent discharge or crusting.  Comparing these manifestations with the rating criteria and resolving any remaining doubt in favor of the Veteran, a 30 percent schedular rating under Diagnostic Code 6513 is more nearly approximated.  This is because there is competent, but controverted, lay evidence of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  
The criteria for a schedular rating greater than 30 percent are not more nearly approximated because a history of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, is not shown.  In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.  

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 54.  An initial 30 percent rating for sinusitis will therefore be granted.

Extra-schedular Consideration

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir.2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id, at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Veteran's symptoms which include headache, nasal congestion and discharge, and incapacitating episodes are contemplated by the rating schedule and therefore the established scheduler criteria are adequate to describe the severity and symptoms of the Veteran's disability.  The schedule provides for a rating in excess of 30 percent for sinusitis, and the Veteran's disability does not meet the criteria for that higher rating as explained above in this decision.  Since the scheduler criteria are adequate, referral for extra scheduler consideration is not warranted.


ORDER

Entitlement to an initial 30 percent schedular rating for sinusitis is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

Service Connection for Bilateral Macular Degeneration, Detached Retinae, Retinal Tears, or Other Acquired Eye Disorder

In May 2011, a VA optometrist dissociated retinal detachment of the right eye from active service on the basis that it was due to progressive myopia, which causes stretching of the retinal tissues and subsequent detachment.  The optometrist also noted that eye trauma can cause retinal detachment, but that no eye trauma was shown in the case.  

This opinion raises two questions: first, the examiner attributed a retinal detachment to a history of progressive refractive error (myopia) that developed over the Veteran's 22-years of active service.  Logic dictates that if progressive myopia is a cause of retinal detachment, then the retinal detachment was, in fact, incurred in active service, because the myopia, which causes stretching of the retinal tissues and subsequent detachment, clearly progressed during active service.  

Second, the optometrist stated that eye trauma can lead to a retinal detachment, but that no eye trauma was shown in this case.  In rebuttal, the Veteran has submitted two STRs that he alleges document eye trauma during active service.  

If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  Where clarification of the evidence is necessary, the Board shall remand the case.  38 C.F.R. § 19.9(a) (2013).  

TDIU

In this case, the TDIU claim has not been developed for adjudication.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  

Accordingly, this case is remanded to the AMC for the following action:

1.  Return the May 25, 2011, VA eye examination report to the optometrist for an addendum.  The optometrist noted that eye trauma can cause retinal detachment.  The Veteran submitted two STRs that allegedly document eye trauma during active service.  The optometrist should review these STRs and then provide an addendum opinion addressing whether it is at least as likely as not (50 percent or greater possibility) that eye trauma during active service caused retinal detachment.  

Second, the optometrist is asked to clarify how the retinal detachments are unrelated to active service even though they are attributed to a history of progressive refractive error (myopia) that developed over the Veteran's 22-years of active service 

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the service connection claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the case is returned to the Board.  

3.  The AMC should then develop the TDIU claim as necessary.  This includes offering an appropriate examination to determine whether it is at least as likely as not (50 percent or greater possibility) that all service-connected disabilities preclude securing and following a substantially gainful occupation.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the TDIU claim.  If the desired benefits are not granted, an SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


